FILED
                             NOT FOR PUBLICATION                            AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENDEL VANCE JENSEN and AMBER                    No. 09-16121
JENSEN,
                                                 D.C. No. 3:07-cv-08119-SMM
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

KELLEY DOUGLAS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                            Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Kendel Vance and Amber Jensen appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging injuries arising

from child dependency proceedings. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, the Jensens’
request for oral argument is denied.
We review de novo. Peterson v. California, 604 F.3d 1166, 1169 (9th Cir. 2010).

We affirm.

      The district court properly dismissed the action against defendant Harris, a

private attorney appointed by the court to represent Amber Jensen in the child

dependency proceedings, because he did not act under color of state law. See Polk

County v. Dodson, 454 U.S. 312, 318 n.7 (1981) (noting that a private attorney,

even one appointed by the court, does not act under the color of state law for

purposes of 42 U.S.C. § 1983 when performing the traditional role of an attorney).

      The Jensens’ remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      09-16121